DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Tittle
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claims are directly to product claims.  Please, revise.
The following title is suggested: A DISPLAY DEVICE.

Abstract
The abstract of the disclosure is objected to because:
Claims are directly to the apparatus, please, revise
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Grespan (U.S. 2009/0133916) hereafter Grespan.
As to claim 1, Grespan discloses a display device (300) as shown in figure 3, comprising:
a first substrate (20) having a first region and a second region near to the first region:
a second substrate (10) disposed on the first region and having a lateral side;
a plurality of drive ICs (21) disposed on the second region and arranged along the lateral side; and
at least one flexible circuit board (23) disposed on the second region and disposed correspondingly to the lateral side;
wherein in a top view of the display device (300), at least one of the plurality of drive ICs (21) does not overlap with the at least one flexible circuit board (23) in a direction perpendicular to an extending direction of the lateral side. 
As to claim 2, Grespan discloses the at least one of the plurality of drive ICs (21) and the at least one flexible circuit board (23) are separated from each other by a distance in the extending direction.
As to claim 3, Grespan discloses the at least one flexible circuit board (23) is disposed between two adjacent ones of the plurality of drive ICs (left and right chips 21). 
As to claim 4, Grespan discloses the at least one flexible circuit board (23) are separated from the two adjacent ones of the plurality of drive ICs (21) for different distances.
As to claim 5, Grespan discloses at least two of the plurality of drive ICs (21) in figure 4 are disposed between two adjacent ones of the at least one flexible circuit board (23).
As to claim 6, Grespan discloses a distance between two adjacent ones of the plurality of drive ICs (the left and right ICs 21) is greater than a width of the at least one flexible circuit board (23) in the extending direction.
As to claim 7, Grespan discloses the first substrate (20) has a side perpendicular to the extending direction, and the at least one of the plurality of drive ICs (21) is closer to the side of the first substrate (the left IC 20) than the at least one flexible circuit board.
As to claim 8, Grespan discloses the first substrate (20) has an another side opposite to the side, and the at least one of the plurality of drive ICs (21) is closer to the another side of the first substrate (20) than the at least one flexible circuit board (23).
As to claim 9, Grespan discloses a width of the al least one of the plurality of drive ICs (21) is different from a width of the at least one flexible circuit board (23) in the extending direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grespan in view of Chang et al. (U.S. 2014/0192491) hereafter Chang.
Regarding claim 10, Grespan does not specifically disclose a protection layer disposed enclosing the at least one of plurality of drive ICs.
Chang teaches a circuit substrate structure as shown in figures 1-2D comprising a protection layer (290) disposed enclosing the at least one of plurality of drive ICs (250).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chang employed in the display device of Grespan in order to protect and reduce heat for the components mounted on the substrate or board.
Regarding claim 11, Grespan as modified by Chang, Chang teaches in figure 1 the first substrate (120) has a side parallel to the extending direction, the protection layer (170) has a side parallel to the extending direction and adjacent to the side of the first substrate, and the side of protection layer and the side of the first substrate are separated from each other by a distance in a direction perpendicular to the extending direction.
Regarding claim 12, Grespan as modified by Chang teaches at least part of the second region is not covered (270b) by the protection layer (290).
Regarding claim 13, Grespan as modified by Chang teaches a length of the protection layer (290 is identical to a length of the first substrate in the extending direction.
Regarding claim 14, Grespan as modified by Chang teaches in figure 1 the protection layer (170) contacts with a part of the second substrate (130), and the protection layer (170) is not disposed on an cuter side of second substrate.
Regarding claim 16, Grespan as modified by Chang teaches in figure 1 a top surface of the protection layer (170) is higher than a top surface of the at least one of the plurality of drive ICs (140).
Regarding claim 17, Grespan as modified by Chang teaches the protection layer (290) comprises a recess (270b) correspondingly to the at least one of the plurality of driver ICs (250).
Regarding claim 19, Grespan as modified by Chang teaches the protection layer (170, figure 1) covers a part of the at least one flexible circuit board (150).
Regarding claim 20, Grespan as modified by Chang teaches at least part of a top surface of the protection layer (170) is curved.

Claim(s) 10, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grespan in view of Saitoh et al. (U.S. 2012/0327319) hereafter Saitoh.
Regarding claim 10, Grespan does not specifically disclose a protection layer disposed enclosing the at least one of plurality of drive ICs.
Saitoh teaches a display device as shown in figure 3 comprising a protection layer (70) disposed enclosing the at least one of plurality of drive ICs (40).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Saitoh employed in the display device of Grespan in order to protect and reduce heat for the components mounted on the substrate or board.
Regarding claim 15, Grespan as modified by Saitoh teaches a first polarizer (38) disposed on an outer side of the first substrate (30) and a second polarizer (28) disposed on an outer side of the second substrate (20), and the first polarizer and the second polarizer do not overlap with the protection layer.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Saitoh employed in the display device of Grespan in order to provide a filter that controls light waves. 
Regarding claim 18, Grespan as modified by Saitoh teaches a part of a top surface of the at least one of the plurality of drive ICs (40) is exposed by the protection layer (70).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848